   8:20-cr-00038-RFR-SMB Doc # 54 Filed: 09/18/20 Page 1 of 1 - Page ID # 164




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                     8:20CR38
       vs.
                                                             MOTION TO RESTRICT
JACOB A. BRUN,

                      Defendant.


       COMES NOW the United States of America, by and through the undersigned Assistant

United States Attorney, and moves this Court to restrict the Government’s Index of Evidentiary

Materials and the Index’s attached Exhibits.

                                                     UNITED STATES OF AMERICA, Plaintiff

                                                     JOSEPH P. KELLY
                                                     United States Attorney
                                                     District of Nebraska

                                               By:   s/ Lesley Woods
                                                     LESLEY WOODS, TX #24092092
                                                     Assistant United States Attorney
                                                     1620 Dodge St., Suite 1400
                                                     Omaha, NE 68102
                                                     402-661-3700
                                                     lesley.woods@usdoj.gov


                                   CERTIFICATE OF SERVICE

        I hereby certify that on September 18, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which sent notification of such filing to all registered
participants. I also hereby certify that a copy of the same was served by regular mail, postage
prepaid, to the following non-CM/ECF participants: None.


                                                     s/ Lesley Woods
                                                     Assistant U.S. Attorney
